MEMORANDUM *
Casimiro Caballero-Orozco and Juanita Caballero-Zavala (“Petitioners”) seek review of an order of the Board of Immigration Appeals (“the Board”) denying their application for a suspension of deportation.
Subsequent to the Board’s decision, we issued an opinion in Otarola v. INS, 270 *850F.3d 1272 (9th Cir.2001) which is directly relevant to many of the issues asserted in the petition for review. Because the Board has not had an opportunity to consider petitioners’ appeal in light of Otaro-la, we grant the petition and remand the case to the Board for re-consideration.
Petitioners also assert that the Board neglected to consider their request for voluntary departure. Although we would ultimately lack jurisdiction to consider the merits of the issue, see Beltran-Tirado v. INS, 213 F.3d 1179, 1182 (9th Cir.2000), this is a matter the Board may also consider on remand. See Tukhowinich v. INS, 64 F.3d 460, 464 (9th Cir.1995).
PETITION GRANTED; REMANDED FOR RECONSIDERATION

 This disposition is not appropriate for publication and may not be cited to or by the courts *850of this circuit except as may be provided by Ninth Circuit Rule 36-3.